Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1:
	At line 25, replaced the word “each” with –the--.
Claim 3:
	At line 23, replaced the word “each set” with –the--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention pertains an error rate measuring apparatus and a method thereof.  The prior arts, however, do not teach that the error rate measuring apparatus and the method thereof comprises the combination features of setting one codeword length and one FEC symbols length of the FEC according to a communication standard of the device under test, dividing the stored symbols string data into most significant bit (MSB) string data and least significant bit (LSB) string data, comprising each of the divided most significant bit string data and least significant bit string data with error data to detect each of the most significant bit errors and least significant bit errors of the one codeword length, and detecting FEC symbols errors of each of the most significant bit string data and the least significant bit string data at an interval of the set one FEC symbol length, and counting the number of detected most significant bit errors and the number of detected least significant bit errors, and the number of detected FEC symbols errors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831. The examiner can normally be reached Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T. TU/Primary Examiner, Art Unit 2111